Exhibit 10.9

EXECUTION VERSION

Subscription Agreement

December 16, 2019

 

BC Partners Lending Corporation

650 Madison Avenue,

23rd Floor

New York, NY 10022

Great Lakes BCPL Funding Ltd., an exempted company incorporated with limited
liability under the law of the Cayman Islands (the "Issuer"), proposes to issue
and sell on December 18, 2019 the ("Closing Date"), Class A Notes with an
original aggregate stated face amount of U.S.$76,923,077 pursuant to the
Indenture, dated as of December 16, 2019 (the "Indenture"), between the Issuer
and U.S. Bank National Association, as trustee (the "Trustee"). Capitalized
terms used but not defined herein have the respective meanings given to such
terms in the Indenture.

Subject to the terms and conditions set forth herein and in the Indenture, the
Issuer proposes to issue and sell the Subject Notes to the undersigned (the
"Investor"), and the Investor proposes to purchase the Subject Notes from the
Issuer, on a private placement basis pursuant to an exemption under Section
4(a)(2) of the United States Securities Act of 1933, as amended (the "Securities
Act").

The Issuer intends to use the proceeds of the Subject Notes to invest in a
portfolio of collateral obligations consisting primarily of U.S. dollar
denominated Loans (or a Participation Interest therein) or Bonds.  

In connection with the acquisition (subject to the conditions hereof) by the
Investor of the Subject Notes, the Investor hereby represents, warrants and
agrees as follows:

1.Subscription

On the basis of the representations and warranties of the Issuer contained in
the Indenture and the agreements contained in this Subscription Agreement (this
"Agreement"), the Investor, intending to be legally bound, shall, subject to the
issuance of the Notes on the Closing Date in accordance with the Indenture,
subscribe, as of the Closing Date for Class A Notes with a stated aggregate
principal amount equal to U.S.$76,923,077 and an initial aggregate principal
amount of U.S.$30,769,231 (the "Initial Subject Notes"), at a purchase price
(expressed as a percentage of par) of no less than U.S.$30,769,231, which
purchase price shall include, among other consideration, the consideration set
forth in Section 2(a) of the Issuer Sale and Contribution Agreement. Such
acquisition shall occur on the Closing Date.

With respect to the Initial Subject Notes, the Investor hereby directs the
Issuer to cause the Class A Regulation S Global Note to be initially funded in
an amount equal to the purchase price, to facilitate the resale of the Initial
Subject Notes by the Investor to UBS AG, London branch on the Closing Date under
the Global Master Repurchase Agreement.

For the purposes of this Agreement, "Subject Notes" means the Initial Subject
Notes.

2.Representations

The Investor represents that, as of the Signing Date and Closing Date:

(a)

It is duly formed, validly existing and in good standing under the law of the
jurisdiction of its organization.

 

US3400379   116788-0237

 

 

--------------------------------------------------------------------------------

 

(b)

It has the full power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement and it has taken all necessary
action to authorize such execution, delivery and performance, and this Agreement
has been duly executed and delivered by the Investor.

(c)

This Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms.

(d)

None of the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated or compliance with the terms and provisions
hereof will result in a breach of, or require any consent under, the charter or
by-laws (or equivalent constitutional documents) of the Investor, or any
applicable law or regulation, or any order, writ, injunction or decree of any
governmental authority, or any agreement or instrument to which the Investor is
a party or by or to which it is bound or subject, or constitute a default under
any such agreement or instrument.

(e)

The Investor has participated in the preparation and negotiation of the
Indenture and other Transaction Documents.

(f)

No authorizations, approvals or consents of, and no filings or registrations
with, any governmental authority are necessary for the execution, delivery or
performance by the Investor of this Agreement or for the validity or
enforceability hereof.

(g)

No oral or written representation has been made or furnished to the Investor or
its advisors in connection with the transactions described herein that was or is
in any way inconsistent with the information stated herein and in the Indenture
or in the other Transaction Documents.

(h)

In making its decision to purchase Subject Notes, the Investor has relied solely
on the information herein and in the Indenture and other Transaction Documents.

3.Securities Act Representation

As of the date hereof and the Closing Date, the Investor represents and warrants
that it is (please check one as appropriate):

_ __

(a) a "qualified institutional buyer" as defined in Rule 144A under the
Securities Act and it is acquiring the Subject Notes in reliance on an exemption
from the registration requirements of the Securities Act and it is acquiring the
Subject Notes for its own account or for one or more accounts, each of which is
a qualified institutional buyer and as to each of which it exercises sole
investment discretion; or

_X_

(b) an "accredited investor" as defined in Rule 501(a) of Regulation D under the
Securities Act (an "Accredited Investor"), and it is acquiring the Subject Notes
in reliance on an exemption from the registration requirements of the Securities
Act provided by Section 4(a)(2) thereof and Regulation D thereunder and it is
acquiring the Subject Notes (i) for its own account (and not for the account of
any family or other trust, any family member or any other Person), (ii) for the
account of a trust that is an Accredited Investor and the signatory hereto is
the trustee of such trust or (iii) for one or more accounts, each of which is an
Accredited Investor and the signatory hereto is an agent of each such account
with express authority to execute this Agreement on behalf of each such account;
or

___

(c) a person that is not a "U.S. person" as defined in Regulation S under the
Securities Act, and it is acquiring the Subject Notes in reliance on an
exemption from registration pursuant to Regulation S and it is acquiring the
Subject Notes for its own account or for one or more accounts, each of which is
a non-U.S. person and as to each of which it exercises sole investment
discretion.

 

US3400379   116788-0237

Page 2

 

--------------------------------------------------------------------------------

 

4.Investment Company Act Representation

(a)

If it has checked (a) in Section 3 above, as of the date hereof, and the Closing
Date, it is (please check one as appropriate):

 

_X__

(i)a "qualified purchaser" for purposes of the United States Investment Company
Act of 1940, as amended (the Investment Company Act); or

 

___

(ii) a company beneficially owned exclusively by one or more "qualified
purchasers" with respect to the Issuer.

(b)

If it has checked (i) in clause (a) above, it has done so because it is (please
also check appropriate line on the enclosed signature page):

 

___

(i)a natural person who owns not less than $5,000,000 in "investments," as such
term has been defined in (and as the value of such investments are calculated
pursuant to) the relevant rules promulgated by the U.S. Securities and Exchange
Commission (the SEC) as of the date hereof;

 

___

(ii)a company that owns not less than $5,000,000 in "investments" and that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouses (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons;

 

___

(iii)a trust that is not covered by clause (ii) and that was not formed for the
specific purpose of acquiring the securities offered, as to which the trustee or
other person authorized to make decisions with respect to the trust, and each
settlor or other person who contributed assets to the trust, is a person
described in clause (i), (ii) or (iv); or

 

_X__

(iv)a person, acting for its own account or the accounts of other "qualified
purchasers," who in the aggregate owns and invests on a discretionary basis, not
less than $25,000,000 in "investments";

(c)

if it has checked (i) or (ii) in clause (a) above and if it (or, in the case of
clause (ii) in clause (a) above, any beneficial owner thereof) would be an
investment company but for the exclusions from the Investment Company Act
provided by Section 3(c)(1) or Section 3(c)(7) thereof, (i) all of the
beneficial owners of its (or such beneficial owner’s) outstanding securities
(other than short-term paper) that acquired such securities on or before
April 30, 1996 ("pre-amendment beneficial owners") have consented to its (or
such beneficial owner’s) treatment as a "qualified purchaser" and (ii) all of
the pre-amendment beneficial owners of a company that would be an investment
company but for the exclusions from the Investment Company Act provided by
Section 3(c)(1) or Section 3(c)(7) thereof and that directly or indirectly owned
any of its (or such beneficial owner’s) outstanding securities (other than
short-term paper) have consented to its (or such beneficial owner’s) treatment
as a "qualified purchaser";

(d)

it (or, if it is acquiring the Subject Notes for any other account, each such
account or, if it has checked (ii) in clause (a) above, each of its beneficial
owners) (A) has made investments prior to the date hereof and was not formed or
recapitalized solely for the purpose of investing in the Subject Notes; (B) is
not a partnership, common trust fund, or special trust, pension, profit sharing
or other retirement trust fund or plan in which the partners, beneficiaries or
participants may designate the particular investments to be made; and (C)
represents that all Subject Notes (together with any other securities of the
Issuer) purchased and held directly or indirectly by it constitute in the
aggregate an investment of no more than 40% of its assets or capital; and

 

US3400379   116788-0237

Page 3

 

--------------------------------------------------------------------------------

 

(e)

it understands and agrees that any purported transfer of the Subject Notes to a
purchaser that does not comply with the transfer restrictions to be applicable
to the Subject Notes shall be void ab initio.

5.It understands that its entry into this Agreement and any investment in the
Subject Notes involves certain risks, including the risk of loss of all or a
substantial part of its investment under certain circumstances.  It has received
a copy of the Indenture and other Transaction Documents, has reviewed them or
had the opportunity to review them and has reviewed or had the opportunity to
review financial and other information concerning (a) the Issuer, (b) the
portfolio of loans and other assets held by the Issuer on the Closing Date (the
"Closing Date Portfolio"), (c) the portfolio of loans and other assets already
held by, or to be acquired by, the Issuer as of the Ramp-Up Period End Date (the
"Ramp-Up Portfolio", and together with all other loans and assets to be held
from time to time by the Issuer, the “Portfolio”), and (d) the Subject Notes, in
each case, to the extent it determined necessary or appropriate in order to make
an informed investment decision with respect to its entry into this Agreement
and any investment in the Subject Notes, including an opportunity (at a
reasonable time prior to the Investor's purchase of the Subject Notes) to ask
questions and request information concerning the Issuer, the Closing Date
Portfolio, the Ramp-Up Portfolio, the Portfolio and the Subject Notes.  It
understands that (i) there is no assurance that the Closing Date will occur and
(ii) the Subject Notes are highly illiquid and are not suitable for short-term
trading, that no secondary market will develop and that the Subject Notes are a
highly-leveraged investment in a portfolio consisting primarily of loans, which
may expose the Subject Notes to disproportionately large losses.  Distributions
on the Subject Notes are not guaranteed, but are dependent on the performance of
the Portfolio and other assets or investments held by the Issuer.  It
understands that, due to the structure of the transaction and the performance of
the Portfolio and other assets or investments held by the Issuer, it is possible
that payments on the Subject Notes may be deferred, reduced or eliminated
entirely.  It understands that the holders of the Subject Notes are not entitled
to a stated return on their investment and that the Issuer will have no
significant assets other than the Portfolio, and distributions on the Subject
Notes will be payable solely from and to the extent of the available proceeds
from the Portfolio and other assets of the Issuer, in accordance with the
Priority of Payments established under the Indenture.

6.It understands the Subject Notes will bear a legend setting forth the
restrictions applicable to transfers of Subject Notes (and which are of a type
described in the Indenture).  It acknowledges that significant restrictions will
apply to transfers of Subject Notes (to be set forth in the Indenture), and such
restrictions could adversely affect its ability to sell or otherwise dispose of
the Subject Notes.  It is familiar with the types of such restrictions and
confirms that its acquisition of the Subject Notes complies with such
restrictions.  It understands that any purchaser or other transferee of any
Subject Notes from it will be required to comply with such restrictions and that
a certificate of such compliance (substantially in the form of the certificate
attached as an exhibit to the Indenture) must be delivered in connection with
any such sale or transfer of the Subject Notes in certificated form and that any
transferee of a beneficial interest in the Subject Notes in the form of a Global
Note will be deemed to have made certain representations and warranties with
respect to itself and such transfer as described in the Indenture.  It confirms
that it will provide notice of such restrictions and deemed representations and
warranties to any prospective purchaser or other transferee.

 

US3400379   116788-0237

Page 4

 

--------------------------------------------------------------------------------

 

7.It understands that the Subject Notes will be offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, the Subject Notes have not been and will not be registered under
the Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer the Subject Notes, such Subject Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legends on such Notes, including (in certain cases) the
requirement for written certifications.  In particular, it understands that the
Subject Notes may be transferred only to (A) a Person that is (i) a "qualified
purchaser" (as defined in the Investment Company Act) or a corporation,
partnership, limited liability company or other entity (other than a trust) each
shareholder, partner, member or other equity owner of which is a "qualified
purchaser" with respect to the Issuer and (ii) a "qualified institutional buyer"
as defined in Rule 144A under the Securities Act who purchases such Notes in
reliance on an exemption from Securities Act registration provided by Rule 144A
thereunder or (B) a person that is not a "U.S. person" as defined in Regulation
S under the Securities Act and that is acquiring the Subject Notes in an
offshore transaction (as defined in Regulation S thereunder) in reliance on the
exemption from registration provided by Regulation S thereunder.  It
acknowledges that no representation is made as to the availability of any
exemption under the Securities Act or any State securities laws for resale of
the Subject Notes.  It understands that the Issuer has not been registered under
the Investment Company Act, and that the Issuer is exempt from registration as
such by virtue of Section 3(c)(7) of the Investment Company Act.  It understands
and acknowledges that the Issuer, or, on its behalf, the Collateral Manager, has
the right, under the Indenture, to compel any beneficial owner of an interest in
the Subject Notes that fails to comply with the foregoing requirements to sell
its interest in such Subject Notes, or may sell such interest on behalf of such
owner.

8.In connection with its acquisition of the Subject Notes, it (or if it is
acquiring Subject Notes for any other account, each such account) acknowledges
and agrees that:  (i) none of the Issuer, the Placement Agent, UBS, the
Valuation Agent, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for it; (ii) it is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Placement Agent, UBS, the
Valuation Agent, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates; (iii) it has participated
in the preparation and negotiation of, and has read and understands, the
Indenture and other Transaction Documents; (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisers
to the extent it has deemed necessary, and has made its own investment decisions
(including decisions regarding the suitability of any investment in the Subject
Notes) based upon its own judgment and upon any advice from such advisers as it
has deemed necessary and not upon any view expressed by the Issuer, the
Placement Agent, the Valuation Agent, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective affiliates; (v) it will hold
and transfer at least the minimum denomination of such Subject Notes; (vi) it
(or if it checked (ii) in Section 4(a) above, each of its beneficial owners) was
not formed for the purpose of investing in the Subject Notes and (vii) it is a
sophisticated investor and is purchasing the Subject Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks.

 

US3400379   116788-0237

Page 5

 

--------------------------------------------------------------------------------

 

9.It is (please check one as appropriate):

 

X__

(i)a "United States person" within the meaning of Section 7701(a)(30) of the
Code, and a properly completed and signed Internal Revenue Service Form W-9 (or
applicable successor form) is attached hereto as Schedule A; or

 

___

(ii)not a "United States person" within the meaning of Section 7701(a)(30) of
the Code, and a properly completed and signed applicable Internal Revenue
Service Form W-8 (or applicable successor form) is attached hereto as Schedule
A.

It understands and acknowledges that failure to provide the Issuer or the
Trustee with the applicable tax certifications or the failure to meet its
Noteholder Reporting Obligations may result (among other potential consequences)
in withholding or back-up withholding from payments to it in respect of the
Subject Notes.

10.If it is not a "United States person" (as defined in Section 7701(a)(30) of
the Code), it hereby represents that it is not purchasing the Subject Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan. It also represents that it is not a member of the public in the
Cayman Islands.

11.It hereby agrees to provide the Issuer and the Trustee (i) any information as
is necessary (in the sole determination of the Issuer or the Trustee, as
applicable) for the Issuer and the Trustee to determine whether it is a
specified United States person as defined in Section 1473(3) of the Code (a
"specified United States person") or a United States owned foreign entity as
described in Section 1471(d)(3) of the Code (a "United States owned foreign
entity"), (ii) any additional information that the Issuer or its agent requests
in connection with Sections 1471‑1474 of the Code, (iii) if the United States
and the Cayman Islands have entered into an intergovernmental agreement ("IGA"),
such information as may be required under the IGA and rules and regulations
under applicable Cayman law implementing such IGA and (iv) any additional
information that the Issuer or its agent requests in connection with Cayman
FATCA.

12.If it is a specified United States person or a United States owned foreign
entity, it also hereby agrees to (x) provide the Issuer and the Trustee its
name, address, U.S. taxpayer identification number, if it is a United States
owned foreign entity, the name, address and taxpayer identification number of
each of its "substantial United States owners" (as defined in Section 1473(2) of
the Code) and any other information requested by the Issuer or its agent upon
request and (y) update any such information provided in clause (x) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required. It understands and acknowledges that the
Issuer may provide such information (either directly or indirectly in accordance
with any governmental agreement entered into with the Cayman Islands Government
related to information required by the U.S. Internal Revenue Service) and any
other information concerning its investment in the Subject Notes to the U.S.
Internal Revenue Service. It understands and acknowledges that the Issuer has
the right, under the Indenture, to compel any beneficial owner of an interest in
the Subject Notes that fails to comply with the foregoing requirements to sell
its interest in such Subject Notes, or may sell such interest on behalf of such
owner.

 

US3400379   116788-0237

Page 6

 

--------------------------------------------------------------------------------

 

13.It acknowledges and agrees that no Subject Note (or interest therein) may be
acquired or owned by any Person that is classified for U.S. federal income tax
purposes as a partnership, subchapter S corporation or grantor trust unless
(i) (A) none of the direct or indirect beneficial owners of any interest in such
Person have or ever will have more than 40% of the value of its interest in such
Person attributable to the interest of such Person in any direct or indirect
interest in the Issuer, and (B) it is not and will not be a principal purpose of
the arrangement involving the investment of such Person in any Subject Note to
permit any partnership to satisfy the 100 partner limitation of Treas. Reg.
§ 1.7704‑1(h)(1)(ii), (ii) such Person obtains an Opinion of Counsel that such
transfer will not cause the Issuer to be treated as a publicly traded
partnership taxable as a corporation or (iii) (A) such Person is an Affiliate of
the Collateral Manager, and (B) it is not and will not be a principal purpose of
the arrangement involving the investment of such Person in any Subject Note to
permit any partnership to satisfy the 100 partner limitation of Treas. Reg. §
1.7704 1(h)(1)(ii).

14.(i) ERISA.  The Investor hereby represents that (A) for so long as it holds
such Subject Note or interest therein, it is not, and is not acting on behalf
of, a Benefit Plan Investor; and (B) if such Person is a governmental, church,
non-U.S. or other plan, (I) it is not, and for so long as it holds such Subject
Note or interest therein will not be, subject to any Similar Law, and (II) its
acquisition, holding and disposition of its interest in such Subject Note will
not constitute or result in a violation of any applicable Other Plan Laws.

(ii)Compelled Disposition.  The Investor acknowledges and agrees that:

(1)any transfer of a beneficial interest in a Subject Note to a Person who is a
Benefit Plan Investor or acting on behalf of or using the assets of any Benefit
Plan Investor to acquire such Subject Note (any such Person, a Non-Permitted
ERISA Holder) shall be null and void and any such purported transfer of which
the Issuer or the Trustee shall have notice may be disregarded by the Issuer,
the Trustee and the Note Registrar for all purposes;

(2)if any Non-Permitted ERISA Holder shall become the beneficial owner of an
interest in any Subject Note, the Issuer shall, promptly after discovery that
such Person is a Non-Permitted ERISA Holder by the Issuer or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge), if the
Trustee makes the discovery and who agrees to notify the Issuer of such
discovery, send notice to such Non-Permitted ERISA Holder demanding that such
Non-Permitted ERISA Holder transfer all or any portion of the Subject Notes held
by such Person to a Person that is not a Non-Permitted ERISA Holder (and that is
otherwise eligible to hold such Subject Notes or an interest therein) within 20
days after the date of such notice.  If such Non-Permitted ERISA Holder fails to
so transfer such Subject Notes the Issuer or the Collateral Manager acting for
the Issuer shall have the right, without further notice to the Non-Permitted
ERISA Holder, to sell such Subject Notes or interest in such Subject Notes to a
purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder (and
that is otherwise eligible to hold such Subject Notes or an interest therein) on
such terms as the Issuer may choose;

 

US3400379   116788-0237

Page 7

 

--------------------------------------------------------------------------------

 

(3)the Issuer, or the Collateral Manager acting on behalf of the Issuer, may
select the purchaser by soliciting one or more bids from one or more brokers or
other market professionals that regularly deal in securities similar to the
Subject Notes and sell such Subject Notes to the highest such bidder, provided
that the Collateral Manager, its Affiliates and accounts, funds, clients or
portfolios established and controlled by the Collateral Manager or any of its
Affiliates shall be entitled to bid in any such sale (to the extent any such
entity is not a Non-Permitted ERISA Holder).  However, the Issuer or the
Collateral Manager may select a purchaser by any other means determined by it in
its sole discretion;

(4)by its acceptance of an interest in the Subject Notes, the Investor agrees to
cooperate with the Issuer to effect such transfers;

(5)the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to us; and

(6)the terms and conditions of any sale under this sub-section shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to us as a result of any such sale or the exercise of such discretion.

(iii)Affected Bank.  The Investor represents that it is not (or, if applicable,
the entity on whose behalf it is acting is not) an "Affected Bank."  "Affected
Bank" means a "bank" for purposes of Section 881 of the Code or an entity
affiliated with such a bank that is neither (x) a United States Person nor (y)
entitled to the benefits of an income tax treaty with the United States under
which withholding taxes on interest payments made by obligors resident in the
United States to such bank are reduced to 0%.

(iv)Continuing Representation; Reliance.  The Investor acknowledges and agrees
that the representations contained in this Agreement shall be deemed made on
each day from the date it makes such representations through and including the
date on which it disposes of our interests in the Subject Notes.  It understands
and agrees that the information supplied in this Agreement will be used and
relied upon by the Issuer and the Trustee to determine that (i) no Benefit Plan
Investors own or hold any Notes and (ii) no Affected Bank, directly or in
conjunction with its affiliates, owns or holds any Notes at any time.

(v)Further Acknowledgement and Agreement.  The Investor acknowledges and agrees
that (i) all of the assurances contained in this Agreement are for the benefit
of the Issuer, the Trustee, Placement Agent and the Collateral Manager as third
party beneficiaries hereof, (ii) copies of this agreement and any information
contained herein may be provided to the Issuer, the Trustee, the Placement Agent
the Collateral Manager, affiliates of any of the foregoing parties and to each
of the foregoing parties' respective counsel for purposes of making the
determinations described above and (iii) any acquisition or transfer of the
Subject Notes by the Investor that is not in accordance with the provisions of
this agreement shall be null and void from the beginning, and of no legal
effect.

 

US3400379   116788-0237

Page 8

 

--------------------------------------------------------------------------------

 

15.It agrees not to seek to commence in respect of the Issuer, or cause the
Issuer to commence, a bankruptcy proceeding before a year and a day has elapsed
since the payment in full to the Holders of the Notes (and any other debt
obligations of the Issuer that have been rated upon issuance by any rating
agency at the request of the Issuer) issued pursuant to the Indenture or, if
longer, the applicable preference period then in effect.

16.To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to the
Trustee, impose additional transfer restrictions on the Subject Notes to comply
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (the "USA Patriot Act")
and other similar laws or regulations, including, without limitation, requiring
each transferee of a Subject Note to make representations to the Issuer in
connection with such compliance.  

17.It agrees, for U.S. Federal income tax purposes, (i) not to treat the Notes
as a partnership interest or any other equity interest in the Issuer, (ii) to
treat the Issuer as a beneficial owner of the Portfolio Assets, and (iii) to
report the investment by the Investor consistently with such treatment on all
tax and information returns and other written communications with any taxing
authority.

18.It understands that the Issuer, the Trustee and the Placement Agent will rely
upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.

19.It agrees that it shall deliver to the Issuer and its agents a properly
completed and executed “Entity Self-Certification Form” or “Individual
Self-Certification Form”, as applicable (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf).

20.This Agreement shall be construed in accordance with, and this Agreement and
all matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York.  


- signature page follows -

 

 

 

US3400379   116788-0237

Page 9

 

--------------------------------------------------------------------------------

 

Section to be completed by Investor:

 

Investor's Name:

 

BC PARTNERS LENDING CORPORATION

 

 

 

 

 

 

 

By (please sign):

 

/s/ Edward Gilpin

 

 

Name:

 

Edward Gilpin

 

 

Title:

 

Chief Financial Officer

 

 

By (please sign):

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Registered Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form of Subject Notes (check one):

 

 

 

 

 

 

 

 

 

___ Regulation S Global Notes ____

 

 

 

 

 

 

 

 

 

___X Rule 144A Global Notes

 

 

 

 

 

 

 

 

 

"Investments" owned by Investor (check one if made a check in Section 4(b)):

 

 

 

 

 

 

 

 

 

___ $5,000,000 to $25,000,000

 

 

 

 

 

 

 

 

 

___ more than $25,000,000

 

 

 

 

 

 

 

 

 

Wire instructions:

 

 

 

 

 

 

 

 

 

Bank: _________________________

 

 

 

 

 

 

 

 

 

ABA #: ________________________

 

 

 

 

 

 

 

 

 

Acct Name:_____________________

 

 

 

 

 

 

 

 

 

Account #: _____________________

 

 

 

 

 

Taxpayer identification number: 82-4654271

 

 

 

 

 

 

 

Address for notices:

 

 

650 Madison Avenue, 23rd Floor,

 

 

New York, NY 10022

 

 

Telephone:  +1 (212) 796-1806

 

 

 

 

 

 

 

 

 

 

 

 

Attention:  Joseph Barillaro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject notes to be credited to the following account:

 

 

 

 

 

 

 

 

 

DTC #:_______________________

 

 

 

 

 

 

 

 

 

Ref: ________________________

 

 

 

 

 

 

 

 

 

Account #: _____________________

 

 

 

US3400379   116788-0237

Subscription Agreement – Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

ACCEPTED AND AGREED as of the day and year first written above

 

 

 

GREAT LAKES BCPL FUNDING LTD.

 

 

 

By:

 

/s/ Pamela Sen-Gupta

 

 

 

 

 

 

 

Name: Pamela Sen-Gupta

 

 

 

Title: Director

 

 

 

 

US3400379   116788-0237

Subscription Agreement – Signature Page

 

 

--------------------------------------------------------------------------------

 

Schedule A

Internal Revenue Service Form

 

 

US3400379   116788-0237

Schedule A

 

 